Citation Nr: 1218610	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  08-16 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a dental disorder (claimed in part as loss of teeth), to include as secondary to service-connected type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran served on active duty from July 1957 to June 1959, from August 1959 to August 1962, and from November 1962 to November 1977, retiring after more than 20 years' service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, issued by the RO in Detroit, Michigan.  The Veteran's file is under the control of the VA RO in Detroit, Michigan. 

Most recently, in March 2011, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  


FINDING OF FACT

The Veteran's tooth loss, the only diagnosed dental condition of record, was not caused by loss of substance of the maxilla or mandible due to trauma or osteomyelitis during service, nor is it secondary to his service-connected type II diabetes mellitus. 


CONCLUSION OF LAW

Loss of teeth was not incurred in or aggravated by active service, including service-connected type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 1721, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310, 3.381, 4.150, Diagnostic Code 9913 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R.      § 3.159(b).  The requirements apply to all five elements of a service connection claim:  Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, in a June 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, and, relevant to the present claim, report of his VA examination and addenda.  The Board notes that the June 2007 letter, as well as letters dated in November 2010 and March 2011, as will be discussed below, asked the Veteran to provide information concerning medical treatment and included release forms for the Veteran to complete so that VA could request the records.  

The Veteran has been afforded a VA examination concerning this claim in December 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Addenda to the December 2010 examination report were submitted in May 2011 and June 2011.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by providing argument, including his testimony before a Decision Review Officer (DRO) in March 2008.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Additionally, the Board finds there has been substantial compliance with its prior remand directives.  The Board notes that the U.S. Court of Appeals for Veterans Claims (Court) has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  

Subsequent to the Board's November 2010 remand, the AMC sought additional treatment records from the Veteran.  Specifically, the Board cited testimony provided by the Veteran at his March 2008 DRO hearing indicating that he was under the care of a private dentist, and that such dentist had discussed with him a positive nexus between the Veteran's current dental disorder and his service-connected type II diabetes mellitus.  By a November 2010 letter, the AMC requested that the Veteran identify any private dental treatment providers.  The AMC sent the Veteran an additional letter requesting the same in March 2011.  To date, there has been no response from the Veteran.  As a result, any information that may have been obtained as a result of the Veteran's willingness to identify any private dental treatment providers, and possibly would have been beneficial to the Veteran's claim, is not of record.  The Board reminds the Veteran that the duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In its November 2010 remand, the Board also directed the AMC to afford the Veteran a VA examination.  The Veteran underwent VA examination in December 2010.  The Board, in its March 2011 remand, found that the December 2010 examination report was insufficient, specifically; the examiner did not offer an opinion as to whether any current dental condition was caused or aggravated by service-connected type II diabetes mellitus.  The AMC sought addenda from the examiner, and such was submitted in May 2011 and June 2011.  The Board notes here that the March 2011 remand directed the AMC to afford the Veteran another VA examination for the purpose of obtaining the opinion found lacking in the December 2010 VA examination report.  The AMC did not schedule the Veteran for another VA examination and instead sought an additional opinion from the examiner who conducted the December 2010 VA examination.  The Board finds that the AMC substantially complied with the Board's remand directives.  The sufficient opinion was obtained, as the same examiner who conducted the December 2010 VA examination, less than six months later, offered two additional opinions.  There is no indication that the VA examiner required physical examination of the Veteran, as his December 2010 VA examination included a report of the dental examination.  See D'Aries, 22 Vet. App. 97, at 105; see also Dyment, 13 Vet. App. 141, at 146-47.  
The AMC later issued a Supplemental Statement of the Case in March 2012.  Thus, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

Service Connection

In order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R.     § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In determining whether service connection is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present appeal, the Veteran seeks compensation for loss of teeth.  A diagnosis of any other dental condition is not of record.  At the time of the Veteran's June 2007 claim, he asserted that his teeth were eroding and that such was due to his service-connected type II diabetes mellitus.  By a September 2007 statement, the Veteran asserted that he was given a direct order during service to go to the dentist to have his teeth pulled out.  In his May 2008 Substantive Appeal, the Veteran asserted that he had pyorrhea, or periodontal disease, during service and that this was the reason his teeth were removed.  At the time of his March 2008 DRO hearing, the Veteran asserted that he had good-looking teeth but followed a direct order to have some of his teeth pulled out during service and was fitted with dentures.  He asserted that he read that diabetes would cause teeth to go bad, and that he was basing his claim on this etiological relationship.  He reported that one of his private dental treatment providers told him that his diabetes was causing his dental problems, but that he didn't provide the Veteran with a written statement.  

Under current VA regulations, compensation is available only for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id. at Note.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150. 

In this case, there is no evidence of in-service trauma to the mouth or teeth.  The Veteran's service treatment records indicate that on each occasion of medical examination, the Veteran presented with missing teeth.  His dental service treatment records do not precisely indicate the date upon which his teeth were pulled.  The Veteran stated, in his May 2008 Substantive Appeal, that he had pyorrhea, or periodontal disease, during service, and that such was the reason his teeth were removed.  However, osteomyelitis is not shown in the Veteran's service treatment records.  The Veteran has not alleged that he was diagnosed with osteomyelitis during service.  Moreover, there is simply no indication that the teeth were lost due to in-service bone loss.  As such, service connection for loss of teeth during service is not warranted when considering 38 C.F.R. § 4.150, Diagnostic Code 9913. 

However, as discussed above, the Veteran also asserts that his tooth loss is secondary to his service-connected type II diabetes mellitus.  On this issue, VA sought a medical opinion.  The Veteran underwent VA examination in December 2010.  Subsequent to review of the claims file and physical examination, including X-ray examination, the examiner diagnosed the Veteran with complete maxillary edentulism and partial mandibular edentulism.  The examiner noted that the Veteran was diagnosed with diabetes in 2004, approximately 53 years after his in-service extractions, and that the Veteran still has maintained his lower anteriors.  He noted that extra-oral examination was unremarkable.  He concluded that the complete maxillary edentulism and partial mandibular edentulism was most likely not related to any military trauma or service connection.  

As the examiner did not offer an opinion as to whether the Veteran's tooth loss was secondary to his service-connected type II diabetes mellitus, an addendum to the December 2010 VA examination report was sought.  In May 2011, and again in June 2011, the VA examiner opined that the Veteran's tooth loss was most likely not due to his diabetes.  He reasoned that the Veteran was diagnosed with diabetes in 2004 and was stable.  He asserted that without records documenting a much earlier diagnosis of labile diabetes, it cannot be determined if his loss was because of diabetes.  

In essence, it is clear that the examiner reported that in order for there to be basis for the conclusion that the Veteran's teeth loss is caused or aggravated by his service-connected type II diabetes mellitus, there would need to be records documenting a much earlier diagnosis of labile diabetes.  There is no evidence that the Veteran had diabetes, or complications of yet-undiagnosed diabetes mellitus, prior to his 2004 diagnosis.  It is significant that at the time of the Veteran's December 2010 VA examination, the examiner noted that the Veteran had been diagnosed with diabetes in 2004, approximately 53 years after his in-service extractions, and that the Veteran had maintained his lower anteriors.  It is also significant that the Veteran reported, at the time of his March 2008 DRO hearing, that he based his assertion of entitlement to compensation on something he read indicating that diabetes would cause teeth to go bad.  The Veteran's argument that his diabetes mellitus, diagnosed in 2004, caused him to lose teeth in approximately 1953, is inherently illogical.  Absent medical evidence that the Veteran had diabetes mellitus at the time of his tooth loss in approximately 1953, the preponderance of the evidence of record is against such an etiological relationship.

Here, the medical opinion by the VA examiner is credible, and represents the most probative evidence of record; because it is based on a thorough review of the file and available treatment records and the examiner offered a reasonable medical basis for his conclusions.  Absent credible evidence to the contrary, the Board is not in a position to further question the results of this examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

The Board has considered the Veteran's lay testimony that his tooth loss is secondary to his service-connected type II diabetes mellitus.  However, the Board finds that the Veteran is not competent to provide an etiological nexus between his tooth loss and his service-connected type II diabetes mellitus; as such assessments are not simple in nature.  The Veteran has not offered evidence that he possesses the specialized skills and knowledge required to make such assessments.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (stating that although a Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a Veteran is not competent to provide evidence as to more complex medical questions).  Thus, the Board finds that the Veteran's lay assertions are not competent or sufficient and are thus not probative evidence in the present case.

As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a dental disorder (claimed in part as loss of teeth), to include as secondary to service-connected type II diabetes mellitus, the benefit of the doubt provision does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for a dental disorder (claimed in part as loss of teeth), to include as secondary to service-connected type II diabetes mellitus, is denied.




____________________________________________
DAVID S. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


